[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs' and the defendant's motions for summary judgment are denied because: (1) the terms of the agreement CT Page 3711 between the parties are ambiguous and the interpretation of the terms raise issues of material fact; (2) a genuine issue of material fact exists as to whether the premises in question was sold in accordance with the terms of the agreement between the parties; and (3) the defendant has failed to demonstrate that no genuine issue of material fact exists as to counts two, three and four of the plaintiffs' complaint.
KARAZIN, J.